                   Case 2:90-cv-00520-KJM-DB Document 6711 Filed 06/11/20 Page 1 of 3


               1 DONALD SPECTER – 083925                        MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                           JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                      ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                              THOMAS NOLAN – 169692
               3 1917 Fifth Street                              LISA ELLS – 243657
                 Berkeley, California 94710-1916                JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                      MICHAEL S. NUNEZ – 280535
                                                                JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                        MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                    CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                         ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                              AMY XU – 330707
               7 3075 Adeline Street, Suite 210                 ROSEN BIEN
                 Berkeley, California 94703-2578                GALVAN & GRUNFELD LLP
               8 Telephone: (510) 644-2555                      101 Mission Street, Sixth Floor
                                                                San Francisco, California 94105-1738
               9                                                Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                                UNITED STATES DISTRICT COURT
              13                                EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                         Case No. 2:90-CV-00520-KJM-DB
              16                  Plaintiffs,                   PLAINTIFFS’ STATUS UPDATE
                                                                REGARDING JUNE 25, 2020
              17         v.                                     EVIDENTIARY HEARING
              18 GAVIN NEWSOM, et al.,                          Judge: Hon. Kimberly J. Mueller
                                                                Date: June 12, 2020
              19                  Defendants.                   Time: 10:00 a.m.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3560871.3]                   PLAINTIFFS’ STATUS UPDATE REGARDING JUNE 25, 2020 EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6711 Filed 06/11/20 Page 2 of 3


               1         Plaintiffs submit this update in advance of the June 12, 2020 status conference to
               2 appraise the Court of various disputes pertaining to the upcoming June 25, 2020
               3 evidentiary hearing regarding class members’ access to inpatient psychiatric
               4 hospitalization at DSH.
               5         On May 13, 2020, the parties stipulated to continue by thirty days the May 19, 2020
               6 evidentiary hearing, which the Court granted on May 18, 2020. See ECF No. 6676.
               7 Plaintiffs’ agreement to do so was specifically predicated on Defendants’ agreement to
               8 produce written guidelines, developed with the Special Master’s guidance, that “make
               9 clear that no additional clinical criteria will be imposed on top of existing Program Guide
              10 requirements aside from COVID-19 screening and consideration of individualized
              11 COVID-19 risk factors affecting potential patient transfers to DSH.” Id. at 2. The Court’s
              12 order granting the stipulation made clear those written guidelines were to be updated
              13 “promptly.” Id. at 4.
              14         Although nearly a month has passed since the Court’s Order, however, Plaintiffs to
              15 date have received no updated written guidance governing transfers to DSH inpatient
              16 programs whatsoever, even in draft form. And Plaintiffs are growing increasingly
              17 concerned that Defendants are failing to fully comply with the April 24, 2020 order (ECF
              18 No. 6639) and the Program Guide, as the number of Coleman class members receiving
              19 inpatient psychiatric hospitalization at Atascadero State Hospital has continued to decline
              20 in recent weeks instead of increasing, despite the fact that Defendants have reported that
              21 hundreds of Coleman class members are currently waiting for inpatient care.
              22         Additionally, Defendants have added a prescreening clinical evaluation step at the
              23 front end of their referral process that they refuse to account for in their calculation of the
              24 thirty-day transfer timeline required by the Program Guide and enforced upon threat of
              25 sanction by this Court’s April 19, 2017 Order. See ECF No. 5610 at 13-14.
              26         As such, Plaintiffs at this point anticipate that the June 25, 2020 evidentiary hearing
              27 will proceed as scheduled and have begun their preparations. In particular, Plaintiffs
              28 requested on June 2, 2020 that, consistent with Federal Rule of Civil Procedure 26(e)(1),

                                                                  2
[3560871.3]                 PLAINTIFFS’ STATUS UPDATE REGARDING JUNE 25, 2020 EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6711 Filed 06/11/20 Page 3 of 3


               1 Defendants supplement their responses to Plaintiffs’ discovery requests authorized by this
               2 Court’s April 10, 2020 Order, given that the previous production was completed nearly six
               3 weeks ago and the most up to date information is current only through mid-April. See
               4 ECF No. 6600 at 3-4. After meeting and conferring, Defendants informed Plaintiffs
               5 yesterday that they will not be able complete their supplementation to provide updated
               6 information that is current through May 31, 2020 until June 22, 2020 – less than three days
               7 before the evidentiary hearing. Such a late production prejudices Plaintiffs’ ability to
               8 adequately prepare for trial, including preparation of their expert witness as appropriate.
               9 Indeed, assuming the Court follows the procedure outlined in its May 7, 2020 order of
              10 requiring exchange of trial exhibits four days before the evidentiary hearing, see ECF No.
              11 6612 at 3, Defendants’ production of documents and information responsive to discovery
              12 requests on June 22 would preclude Plaintiffs’ use of those documents at trial.
              13         Because of the time-sensitive nature of this dispute and the upcoming evidentiary
              14 hearing, Plaintiffs appraised Defendants that they intended to raise the issue with this
              15 Court in conjunction with the June 12, 2020 status conference. Plaintiffs request that the
              16 dispute be addressed either at the status conference, or in a separate proceeding as soon as
              17 practicable thereafter.
              18
              19 DATED: June 11, 2020                     Respectfully submitted,
              20                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              21
                                                          By: /s/ Lisa Ells
              22                                              Lisa Ells
              23
                                                          Attorneys for Plaintiffs
              24
              25
              26
              27
              28

                                                                 3
[3560871.3]                 PLAINTIFFS’ STATUS UPDATE REGARDING JUNE 25, 2020 EVIDENTIARY HEARING
